DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-24 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Eldar et al (US20090083844) hereinafter Eldar and in view of Umbehocker et al (US7577729) hereinafter Umbehocker.


As to claim 1, Eldar discloses an information handling system comprising: a host system comprising a host system processor (Fig. 1 with host such as 140, para. 0013): and a management controller communicatively coupled to the host system processor and comprising: a main processor for implementing functionality of the management controller (Fig. 1 with controller processor 150):
 and Eldar does not explicitly disclose a co-processor communicatively coupling the host system and configured to implement a proxy to the host system to enable the host system to access devices managed by the management controller.
Umbehocker teaches a co-processor communicatively coupling the host system and configured to implement a proxy to the host system to enable the host system to access devices managed by the management controller (Fig.1, and COL. 7, lines 35 – 65).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to take advantage of the scalability system of Umbehocker in Eldar (COL. 2, lines 20 – 25).

As to claim 5, Eldar discloses a method comprising, in a host system comprising a hast system processor and a management controller communicatively coupled to the host system processor and comprising a main processor for implementing functionality of the
management controller (Fig. 1, and elements 140);
 Umbehocker teaches a co-processor communicatively coupling the host system and configured to implement a proxy to the host system to enable the host system to access devices managed by the management controller (Fig.1, and COL. 7, lines 35 – 65).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to take advantage of the scalability system of Umbehocker in Eldar (COL. 2, lines 20 – 25).

As to claim 9, Eldar discloses a management controller configured to be disposed in an information handling system and communicatively coupled to a host system processor of a host system of the information handling system (Fig.1, and host 140), and further configured to: communicatively couple a co-processor of the management controller to the hast system processor (Fig. 1 with element 120, and para. 0014); 
Umbehocker teaches a co-processor communicatively coupling the host system and configured to implement a proxy to the host system to enable the host system to access devices managed by the management controller (Fig.1, and COL. 7, lines 35 – 65).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to take advantage of the scalability system of Umbehocker in Eldar (COL. 2, lines 20 – 25).

Claims 2, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Eldar/Umbehocker in view of Lee et al (US20160357701) hereinafter Lee. 

As to claims 2, 6, and 10, Eliar/Umbehocker does not explicitly disclose the information handling system, wherein the co-processor is communicatively coupled to the host system processor via an Inter-Integrated Circuit (lI2C) bus. Lee teaches in Fig. 2 wherein the co-processor is cornmuricatively coupled to the host system processor via an Inter-Integrated Circuit (i2C) bus (Fig.2 where the controller and module are coupled by 120, para. 0043). One of ordinary skill in the before the elective filing date of the claimed invention would have used the communication scheme of Lee in the system of Eldar/Umbehocker to enable pertinent data communication with relevant protocol (para. 0007).

Claims 3, 4, 7, 8, and 11-24 are rejected under 35 U.S.C. 103 as being unpatentable over Eldar/Umbehocker as applied to claim1/5/9 above, and further in view of Sethramuman (US 20140119451).

As to claims 3, 7, and 11, Eldar/Umbehocker does not explicitly disclose the information handling system, further comprising a unified memory map communicatively coupled to the ca- processor as a child device of the co- processor and emulated to and accessible in the host system as a target device via the co-processor.
 Sethuraman teaches in Fig. 6a of disclose the information handling system, further comprising a unified memory map communicatively coupled the co-processor as a chia device of the co- processor and emulated ta and accessible to the host system as a target device via the co-processor (para. 0056). One of ordinary skill in the before the effective fling date of the claimed invention would have used the unified memory scheme of Sethuraman in the system of Eldar/Umbehocker to efficiently manage the processing of pertinent data (para. 0025).

As to claims 4, 8, and 12, Sethuraman disclose the information handling system , wherein the unified memory map sets forth mapping of a communication bus of the information handling system (Fig.6a illustrates the coupling a a plurality of computing devices such as 602a, and 602n coupled to a common server 604 coupled through a shared memory map, para 0055). One of ordinary skill in the before the effective fling date of the claimed invention would have used the unified memory scheme of Sethuraman in the system of Eldar/Umbehocker to efficiently manage the processing of pertinent data (para. 0025).

As to claims 13, 17, and 21, Sethuraman discloses the unified memory map to seis forth a topology of any module communicatively coupled to the management controller co- processor (para. 0056). One of ordinary skill in the before the effective fling date of the claimed invention would have used the unified memory scheme of Sethuraman in the system of Eldar to efficiently manage the processing of pertinent data (para. 0025).

As to claims 14, 18, and 22, Sethuraman discloses the management controller, wherein the memory map set forth endpoint topologies and address of the devices managed by the management controller (Fig. 6a with memory mapped devices using the pcie protocol, para. 0056). One of ordinary skill in the before the effective fling date of the claimed invention would have used the unified memory scheme of Sethuraman in the system of Eldar to efficiently manage the processing of pertinent data (para. 0025).

As to claims 15, 19, and 23, Sethuraman discloses the management controller, wherein the memory map set forth supported communication protocols of the devices managed by the management controller (Fig. 6a with memory mapped devices using a plurality of protocols,  para. 0056). One of ordinary skill in the before the effective fling date of the claimed invention would have used the unified memory scheme of Sethuraman in the system of Eldar to efficiently manage the processing of pertinent data (para. 0025).

As to claims 16, 20, and 24, Sethuraman discloses the management controller, wherein the memory map set forth supported communication protocols of the devices managed by the management controller (Fig. 6a with memory mapped devices using a plurality of protocols comprising a plurality of data rates, para. 0056). One of ordinary skill in the before the effective fling date of the claimed invention would have used the unified memory scheme of Sethuraman in the system of Eldar to efficiently manage the processing of pertinent data (paras. 0002, 0025).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20130145010, and US20150058969 teaches host with a proxy support system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ANTHONY DALEY whose telephone number is (571)272-3625. The examiner can normally be reached 7 - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571 2724176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.D/Examiner, Art Unit 2184 



/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184